jay sewards and frances sewards petitioners v commissioner of internal revenue respondent docket no filed date p-h received disability retirement payments relating to injuries suffered in the course of his employment the pay- ment amount was determined in part by reference to p-h’s length of service ps did not report any portion of the pay- ments as taxable held pursuant to sec_104 the portion of p-h’s disability retirement payments determined by reference to his length of service is not excludable from income see sec_1_104-1 income_tax regs held further ps are not liable for an accuracy-related_penalty marshall west taylor for petitioners scott b burkholder for respondent opinion foley judge the issues for decision relating to peti- tioners’ joint federal_income_tax return are whether petitioners may exclude certain retirement payments from income and whether petitioners are liable for a sec_6662 accuracy-related_penalty the parties submitted this case fully stipulated pursuant to rule unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and proce- verdate 0ct jun jkt po frm fmt sfmt v files sewards sheila sewards v commissioner background on date after many years of employment with the los angeles county sheriff’s department sheriff’s department and because of service-connected injuries jay sewards was placed on involuntary medical disability leave while on disability leave he was provided a continuation of his dollar_figure per month salary final compensation_for one year because he suffered his service-connected injury after more than years of employment with the sheriff’s depart- ment mr sewards was eligible for two types of retirement plans a service retirement based on his length of service service retirement and a service-connected disability retire- ment based on his service-connected injuries scd retire- ment on an election form dated date mr sewards requested and the los angeles county employees retire- ment association lacera granted a service retirement to take effect upon the expiration of his disability leave on date service retirement was authorized for individuals who had completed years_of_service regardless of age had attained the applicable compulsory age of retire- ment or had attained the age of completed years_of_service and had no break from service which exceeded months california county employees retirement law of cerl sec the amount of mr sewards’ service retirement payment was determined by reference to his length of service to be dollar_figure per month on date mr sewards applied for and was granted scd retirement retroactive to the date upon which his service retirement took effect thus his scd retirement replaced his service retirement individuals were eligible for dure lacera was the legally constituted agency for management of retirement assets and pay- ments to los angeles county employees his service retirement was originally approved to take effect on date but upon mr sewards’ request his service retirement became effective immediately upon the expiration of his disability leave the compulsory retirement age varied depending on the individual’s job title see cal govt code secs west cerl is codified in cal govt code secs and adopted into l a county code sec_5 mr sewards acquired service_credit for each payroll_period of county employment during which a retirement contribution was made in subsequent years this amount was increased to take into account cost of living adjust- ments verdate 0ct jun jkt po frm fmt sfmt v files sewards sheila united_states tax_court reports scd retirement if they were permanently incapacitated because of an injury or disease arising from their county employment id secs the scd retirement_plan would provide him with one-half of his final compensa- tion ie dollar_figure or his full service retirement allowance ie dollar_figure whichever was higher id sec thus mr sewards received his full service retirement allowance of dollar_figure per month lacera sent mr seward sec_2001 and sec_2002 forms 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc indi- cating that his service retirement payments were taxable after his scd retirement became effective lacera sent him amended and forms 1099-r which indicated that the taxable_amount was not determined lacera later sent him and forms 1099-r which also indicated that the taxable_amount was not determined in a letter dated date lacera notified mr sewards that beginning in it would report as taxable of his final compensation consistent with the letter lacera sent him a form 1099-r indicating a portion of his scd retirement payments was taxable on their joint federal_income_tax return petitioners did not report any portion of mr sewards’ scd retirement payments as taxable respondent subsequently issued a statutory_notice_of_deficiency determining that a portion of his scd retirement payments was taxable and that peti- tioners were liable for a sec_6662 accuracy-related pen- alty on date petitioners while residing in port ludlow washington filed their petition with the court discussion sec_104 and the regulations thereunder provide that retirement payments are excludable from gross_income if they are received pursuant to a workmen’s compensation act or a statute in the nature of a workmen’s compen- sation act sec_1_104-1 income_tax regs sec_104 does not apply however to the extent the pay- ments are determined by reference to the employee’s age or length of service or the employee’s prior contributions even verdate 0ct jun jkt po frm fmt sfmt v files sewards sheila sewards v commissioner if the employee’s retirement is occasioned by occupational injury sec_1_104-1 income_tax regs the statute authorizing payments to mr sewards is in the nature of a workmen’s compensation act and mr sewards suffered an injury which arose in the course of his employ- ment see 90_tc_1145 sec_1_104-1 income_tax regs thus in order to determine whether his scd retirement payments are excludable we must examine whether the amounts received were deter- mined by reference to his age length of service or prior con- tributions petitioners contend that the entire retirement benefit is excludable we disagree scd retirees were guaranteed an annual retirement allowance payable in monthly install- ments equal to of their final compensation guaranteed amount cerl sec if an individual qualified for a service retirement benefit that exceeded the guaranteed amount however that person was eligible to receive the higher amount id sec accordingly because mr sewards’ service retirement benefit ie dollar_figure was higher than the guaranteed amount ie dollar_figure his scd retirement benefit amount was increased to his service retirement ben- efit amount which was determined by reference to his length of service see sec_1_104-1 income_tax regs cf 165_f3d_744 9th cir holding that reduction of taxpayer’s disability retirement benefits was determined by reference to his date of hire rather than by his age or length of service rev’g tcmemo_1997_320 thus the portion exceeding the guaranteed amount is not exclud- able from income respondent further determined that petitioners are liable for a sec_6662 accuracy-related_penalty relating to sec_6662 and b imposes a penalty on the amount of any underpayment_of_tax attributable to a substantial_understatement_of_income_tax an understate- respondent does not challenge that the statute was in the nature of a workmen’s compensa- tion act pursuant to sec_7491 petitioners have the burden_of_proof unless they introduce credible_evidence relating to the issue that would shift the burden to respondent see rule a our conclusions however are based on a preponderance_of_the_evidence and thus the allocation of the burden_of_proof is immaterial see 110_tc_189 ndollar_figure at the time of mr sewards’ retirement the guaranteed amount was dollar_figure in subsequent years this amount was increased to account for cost_of_living_adjustments verdate 0ct jun jkt po frm fmt sfmt v files sewards sheila united_states tax_court reports ment is substantial if it exceeds the greater of dollar_figure or of the tax required to be shown on the return sec_6662 although petitioners substantially understated their income_tax sec_6664 provides that no penalty shall be imposed if there was reasonable_cause for the under- payment and the taxpayer acted in good_faith lacera sent mr seward sec_2001 sec_2002 and forms 1099-r which did not indicate a taxable_amount lacera in late sent a letter to him indicating it would begin reporting as taxable a portion of his scd retirement benefits and in sent him a form 1099-r reflecting the taxable_portion over the course of several years the guid- ance provided by lacera varied petitioners in good_faith took reasonable efforts to assess their proper tax_liability thus petitioners had reasonable_cause for the underpayment and are not liable for a sec_6662 accuracy-related pen- alty contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered under rule f verdate 0ct jun jkt po frm fmt sfmt v files sewards sheila
